Citation Nr: 1403148	
Decision Date: 01/24/14    Archive Date: 01/31/14

DOCKET NO.  10-38 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for dizziness, vertigo, and Meniere's disease, to include as due to TBI.

2.  Entitlement to service connection for a gastrointestinal disability to include gastroesophageal reflux disease (GERD), irritable bowel syndrome (IBS), and ulcerative colitis.

3.  Entitlement to service connection for hemorrhoids, to include as due to a gastrointestinal disability.

4.  Entitlement to service connection for itchy/dry eyes.

5.  Entitlement to service connection for a bilateral upper extremity disability to include neuropathy.

6.  Entitlement to service connection for a left foot disorder, to include as secondary to another service-connected disability.
REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from February 1974 to February 1976, and from November 2005 to December 2006, with an additional six months active duty for training from June to December 1985, and 26 years of inactive service. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January and April 2009 rating decisions of the RO in Lincoln, Nebraska.  

The Veteran also appealed claims of service connection posttraumatic stress disorder, headaches, bruxism, and histoplasmosis.  The RO granted each of these claims.  These issues are not before the Board.  

The Board issued an April 2013 decision denying service connection for hypertension, a mitral valve disorder, restless leg syndrome, sleep apnea, a left ankle disorder, a left hip disorder, a right knee disorder, and granting service connection for post-concussion syndrome.  The April 2013 decision also dismissed an appeal of an earlier effective date of the grant of service connection for lumbar spine degenerative disc disease (DDD) and awarded an initial disability rating of 20 percent for lumbar spine DDD prior to March 1, 2010, while denying an initial rating in excess of 20 percent for any period on appeal for lumbar spine DDD and denying an increased rating in excess of 10 percent for right hip strain with tendonitis and bursitis.  The Veteran did not initiate an appeal as to any issue.  These issues are no longer before the Board.  

In the April 2013 decision, the Board remanded the six service connection claims considered here for additional development.  They return now for appellate consideration.

Additional evidence was received from the Veteran in October 2013.  The representative waived initial RO consideration of that evidence in a December 2013 informal hearing presentation.  The Board may proceed.  38 C.F.R. § 20.1304 (2013).


FINDINGS OF FACT

1.  The Veteran served in the Southwest Asia theater of operations, to include Iraq, during the Persian Gulf War.

2.  The Veteran does not have a current diagnosable disability of Meniere's disease or a diagnosable disability productive of dizziness or vertigo.

3.  A qualifying chronic disability manifested by dizziness or vertigo did not manifest during service in Southwest Asia or to a compensable degree for any six-month period since service.

4.  The Veteran has a current diagnosis of IBS that has manifested to a compensable degree during a six month period since service.

5.  The Veteran has currently diagnosed disabilities of GERD, a hiatal hernia, an acquired Schatzki's ring, and esophagitis.

6.  The Veteran's GERD, a hiatal hernia, an acquired Schatzki's ring, and esophagitis were not present during service nor is there an in-service event, injury, or disease to which they may be related.  

7.  The Veteran has a currently diagnosed disability of hemorrhoids.

8.  The Veteran's hemorrhoids were not present during service nor is there an in-service event, injury, or disease to which they may be related.  

9.  The Veteran's hemorrhoids were not caused or aggravated by a service-connected disability, to include IBS.

10.  The Veteran does not have a current disability productive of itchy or dry eyes.

11.  A qualifying chronic disability manifested by itchy or dry eyes did not manifest during service in Southwest Asia or to a compensable degree for any six-month period since service.

12.  The Veteran has currently diagnosed bilateral ulnar nerve and median sensory nerve injuries. 

13.  Symptoms of bilateral ulnar nerve and median sensory nerve injuries were not chronic during service.

14.  Symptoms of bilateral ulnar nerve and median sensory nerve injuries have not been continuous since service.

15.  Bilateral ulnar nerve and median sensory nerve injuries were not manifest to a compensable degree within one year of separation from service.  

16.  Bilateral ulnar nerve and median sensory nerve injuries were not present during service nor is there an in-service event, injury, or disease to which they may be related.  

17.  The Veteran does not have a currently diagnosable disability of the left foot.

18.  A qualifying chronic disability manifested by left foot pain did not manifest during service in Southwest Asia or to a compensable degree for any six-month period since service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for dizziness, vertigo, and Meniere's disease have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1117, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2013).

2.  Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for IBS have been met.  38 U.S.C.A. §§ 1101, 1110, 1117, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2013).

3.  The criteria for service connection for a gastrointestinal disorder other than IBS have not been met.  38 U.S.C.A. §§ 1101, 1110, 1117, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.317 (2013).

4.  The criteria for service connection for hemorrhoids have not been met.  38 U.S.C.A. §§ 1101, 1110, 1117, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310, 3.317 (2013).

5.  The criteria for service connection for itchy or dry eyes have not been met.  38 U.S.C.A. §§ 1101, 1110, 1117, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.317 (2013).

6.  The criteria for service connection for a bilateral upper extremity disorder, to include peripheral neuropathy, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1117, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.317 (2013).

7.  The criteria for service connection for a left foot disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1117, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.317 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326 (2013).

As to the claim of service connection for IBS, that claim has been granted, as discussed below.  As such, the Board finds that there is no duty to explain how VA complied with the duties to notify and assist on that claim.  See 38 U.S.C.A. §§ 5103, 5103A; Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007); 38 C.F.R. § 3.159.

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

VCAA notice compliant with the first element requires notice of the five service connection elements: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C.A. § 5103(a); see also Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  A pair of May 2008 letters fully satisfied the duty to notify provisions prior to initial adjudication of the claim for service connection for a left foot disorder in January 2009.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  A March 2009 letter satisfied the duty to notify provisions for the claims for service connection for dizziness, vertigo, and Meniere's disease, a gastrointestinal disorder, itchy/dry eyes, a bilateral upper extremity disorder, and hemorrhoids prior to initial adjudication of those claims in April 2009.  See id.  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time referenced outstanding records that she wanted VA to obtain or that she felt were relevant to the claims.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Board remanded these claims for service connection in April 2013 in part to provide the Veteran with an appropriate VA examination.  The Appeals Management Center (AMC) forwarded the remand examination requests to the Lincoln.  A May 2013 report from the Omaha, Nebraska, VA Medical Center (MC) states that the Veteran was contacted by telephone regarding scheduling.  The Veteran indicated that she had gone to Arizona and would not return home to Nebraska until September.  She asked to have the examinations in September.  She also stated that her representative had told her that she would not be seen until 2014.  The VA exam scheduler told the Veteran that the exams needed to be conducted before September and that the Veteran could be seen in Arizona without the need to return to Nebraska.  The Veteran was contacted again by a Veteran Service Representative ten days later, also in May 2013.  The Veteran was again offered VA examinations in Arizona.  The Veteran declined again.  

The duty to assist in the development and the adjudication of a claim is not a one-way street.  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996); Zarycki v. Brown, 6 Vet. App. 91, 100 (1993); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  As will be discussed at length below, the VA examinations were necessary to ascertain what current disabilities or undiagnosed illnesses may exist and their potential relationships to service or service-connected disabilities.  When entitlement to a VA benefit cannot be established or confirmed without a current VA examination or reexamination and a claimant, without good cause, fails to report for such examination or reexamination, an original claim will be rated based on the evidence of record.  38 C.F.R. § 3.655 (2013).  The AMC attempted to schedule the Veteran for a timely examination including making accommodation for her vacation to another state.  The Veteran declined the examination twice.  The Veteran offered no cause for her failure to cooperate with the scheduling of the examination.  

In a December 2013 brief, the Veteran's representative requested that the Board remand again to provide the Veteran another opportunity to report for an examination.  The representative does not present cause, good or otherwise, for the Veteran's prior refusal of an examination.  The Board will adjudicate the service connection claims on the evidence of record.  Id.  

The Board is obligated by law to ensure that the RO complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board's April 2013 remand instructed that the Veteran's VA treatment records from April 2011 to the present be associated with the claims file and that the Veteran be scheduled for a VA examination in conjunction with these claims.  The VA treatment records were associated with the claims file.  The AMC attempted to provide the examination.  Given the Veteran's refusal to cooperate with the examination request, the Board finds that the RO complied substantially with April 2013 remand instructions.  Further remand for additional development of the prior remand instructions is not warranted.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008). 

Service Connection Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The most fundamental requirement for any claim for service connection is current disability.  See Degmetich v. Brown, 104 F.3d 1328, 1332 (1997). 

Dizziness, vertigo, Meniere's disease, gastrointestinal disorders other than peptic ulcers, hemorrhoids, itchy or dry eyes, and generic foot disorders are not classified as "chronic diseases" listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) does not apply to those claims for service connection.  Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed. Cir. 2013).  

Other organic diseases of the nervous system and peripheral neuropathy are classified as "chronic diseases" listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies to the bilateral upper extremity service connection claim.  Walker, 708 F.3d at 1337.  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  38 C.F.R. § 3.303(b).  

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as organic diseases of the nervous system and peripheral neuropathy, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

Service connection may also be granted on a presumptive basis for a Persian Gulf Veteran who exhibits objective indications of qualifying chronic disability, including resulting from undiagnosed illness, that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 21, 2016, and which by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).  In claims based on qualifying chronic disability, unlike those for direct service connection, there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Notably, laypersons are competent to report objective signs of illness.

A "qualifying chronic disability" for VA purposes is a chronic disability resulting from (A) an undiagnosed illness, (B) a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome (CFS), fibromyalgia, or IBS) that is defined by a cluster of signs or symptoms, or (C) any diagnosed illness that the Secretary determines in regulation prescribed under 38 U.S.C.A. § 1117(d) warrants a presumption of service connection.  38 U.S.C.A. § 1117(a)(2); 38 C.F.R. § 3.317(a)(2)(i)(B).

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to a physician, and other, non-medical indicators that are capable of independent verification.  To fulfill the requirement of chronicity, the illness must have persisted for a period of six months.  38 C.F.R. § 3.317(a)(2), (3).  Signs or symptoms that may be manifestations of undiagnosed illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; and (12) abnormal weight loss.  38 C.F.R. § 3.317(b).

Effective July 13, 2010, VA has amended its adjudication regulations governing presumptions for certain Persian Gulf War Veterans.  Such revisions amend 38 C.F.R. § 3.317(a)(2)(i)(B) to clarify that CFS, fibromyalgia, and irritable bowel syndrome are examples of medically unexplained chronic multisymptom illnesses and are not an exclusive list of such illnesses.  Additionally, the amendment removes 38 C.F.R. § 3.317(a)(2)(i)(B)(4) which reserves to the Secretary the authority to determine whether additional illnesses are 'medically unexplained chronic multisymptom illnesses' as defined in subsection 38 C.F.R. § 3.317(a)(2)(ii) so that VA adjudicators will have the authority to determine on a case-by-case basis whether additional diseases meet the criteria of 38 C.F.R. § 3.317(a)(2)(ii).  These amendments are applicable to claims pending before VA on October 17, 2010, as well as claims filed with or remanded to VA after that date.  See 75 Fed. Reg. 61,997 (October 7, 2010).

Compensation under 38 U.S.C.A. § 1117 shall not be paid if there is affirmative evidence that: (1) an undiagnosed illness was not incurred during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War; (2) an undiagnosed illness was caused by a supervening condition or event that occurred between the Veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or (3) the illness is the result of the Veteran's own willful misconduct or the abuse of alcohol or drugs. 38 C.F.R. § 3.317(c).

The Veteran served in Iraq during her period of active service from 2005 to 2006.  The term "Persian Gulf Veteran" means a veteran who served on active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War.  38 C.F.R. § 3.317(e)(1).  The "Southwest Asia Theater of operations" includes Iraq.  38 C.F.R. § 3.317(e)(2).  The Veteran is a "Persian Gulf Veteran."

Service connection may also be established for a chronic disability resulting from an undiagnosed illness which became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2016.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  The term "Persian Gulf veteran" means a veteran who served on active military, naval, or air service in the Southwest Asia Theater of operations, which includes Iraq, during the Persian Gulf War.  38 C.F.R. § 3.317(d)(1), (2).  Unlike the elements for direct service connection given above, for the undiagnosed illness part of the Veteran's claims, as discussed in more detail below, competent evidence linking a current disability to an event during service need not be provided.  Gutierrez v. Principi, 19 Vet. App. 1 (2004).  

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility. Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  Layno, 6 Vet. App. at 469.  Lay persons are competent to provide opinions on some medical issues falling within the realm of common knowledge.  Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007).  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Dizziness, Vertigo, and Meniere's Disease

The Veteran filed a claim for "dizziness/vertigo (possible Meniere's)" in March 2009.  A follow-up March 2009 statement indicates that the disability may be due to traumatic brain injury (TBI) or a result of one or more medications for the service-connected disabilities.  

After a review of all the evidence, the Board finds that the Veteran does not have a current disability accounting for reports of dizziness or vertigo, including Meniere's Disease.  The Veteran has not reported that she has a diagnosis of any particular disorder, including Meniere's disease.  Although dizziness and vertigo are lay observable symptoms, dizziness and balance impairment can be part of peripheral vestibular disorders of the ear or central nervous system disorders.  Cf. 38 C.F.R. § 4.87, Diagnostic Code 6204, Peripheral vestibular disorders, and 38 C.F.R. § 4.124a, Evaluation of Cognitive Impairment and Other Residual of TBI Not Otherwise Classified (2013).  The Veteran is separately service-connected for bilateral hearing loss and tinnitus, which are among the symptoms of Meniere's disease.  See Horowitz v. Brown, 5 Vet. App. 217, 222-23 (1993).  The Board also awarded service connection for residuals of TBI in April 2013.  The Veteran's claim for service connection for dizziness and vertigo and follow-up statement suggested a possible diagnosis, but did not state that a doctor had ever diagnosed her with Meniere's disease.  The March 2009 claim was completed by the Veteran's representative and is written in the third person.  As a result, the source of the "possible Meniere's" comment is not apparent.  

During an August 2008 VA TBI evaluation, the Veteran reported symptoms including dizziness and loss of balance which she felt started at the time of the deployment to Iraq.  She denied falling, but stated that she feels off balance frequently throughout the day, occasionally with standing suddenly and often with quick head movements.  A recommendation had been made to evaluate the Veteran for a peripheral vestibular disorder.  On clinical examination, the Veteran had normal rapid alternating movements in both the upper and lower extremities.  Her balance including higher level balance was normal.  The examiner reported some "nonphysiologic" responses to balance testing but that the Veteran was not in danger of falling.  The Veteran was able to heel-to-toe walk and squat without difficulties.  She had a normal reciprocal gait with good heel-to-toe progression.  

The Veteran underwent a November 2008 VA examination in connection with the hearing loss and tinnitus disabilities.  The examination report indicates that she denied dizziness, vertigo, balance, and gait problems.  During the examination, the examiner found no signs of staggering or imbalance.  The examiner indicated that the Veteran did not have a peripheral vestibular disorder.  

The Veteran's VA treatment records contain relevant November 2010, August 2012, and December 2012 notes.  These notes show that review of systems did not elicit an endorsement of dizziness from the Veteran.  

In light of the foregoing, the Board finds that the Veteran does not have a diagnosable disability of Meniere's disease or a disability productive of dizziness and vertigo.  On the one occasion that the Veteran reported dizziness and vertigo to an examiner, the examiner was unable to elicit an abnormal sign to support a diagnosis.  Instead, the examiner concluded that the Veteran's symptoms were "nonphysiologic."  Although the Veteran is competent to report subjective symptoms such as dizziness and vertigo, the medical evidence outweighs her statements as to whether a disability exists.  In the absence of a current disability, service connection is not warranted on a direct or secondary basis.  Degmetich, 108 F.3d at 1332.  

Dizziness and vertigo do not appear on the "chronic disease" list contained in 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions at 38 C.F.R. § 3.303(b) based on "chronic" symptoms in service and "continuous" symptoms since service are not applicable.  Walker, 708 F.3d at 1337.  

The Board concludes that service connection is not warranted under the Persian Gulf War presumption.  38 C.F.R. § 3.317.  The evidence shows that a qualifying chronic disability manifested by dizziness or vertigo did not manifest during service in Southwest Asia or to a compensable degree for any six-month period since service.

On the question of whether the reported symptoms of dizziness or vertigo manifested to a compensable degree, dizziness is compensated in the neurological disorders by reference to "appropriate diagnostic codes."  See 38 C.F.R. § 4.124a, Diagnostic Code 8045, Residuals of TBI.  Dizziness appears among the rating criteria for several ear disorders, but is the primary basis for disability ratings under Diagnostic Code 6204, peripheral vestibular disorders.  38 C.F.R. § 4.87 (2013).  A 10 percent evaluation (also referred to as a rating) is warranted for peripheral vestibular disorders with occasional dizziness.  Id.  A 30 percent evaluation will be assigned with dizziness and occasional staggering.  Id.  A note to Diagnostic Code 6204 explains that objective findings supporting the diagnosis of vestibular disequilibrium are required before a compensable evaluation can be assigned under Diagnostic Code 6204.  Id.  Based on these rating criteria, the Board cannot require that a peripheral vestibular diagnosis be supported by objective findings, or the 38 C.F.R. § 3.317 presumption would not apply.  The Board does find that the phrase "objective findings" is necessary to the assignment of a compensable rating.  

These are distinct from the "objective signs and symptoms" under 38 C.F.R. § 3.317 because "findings" refers to observation by another person and does not include the report by the Veteran herself.  The only evaluations of the Veteran for dizziness and vertigo occurred in the August and November VA examinations discussed above.  No objective findings of dizziness were recorded.  The Board finds that the Veteran does not have a compensable qualifying chronic disability resulting in dizziness or vertigo.  38 C.F.R. §§ 3.317, 4.87.  

The Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for dizziness, vertigo, and Meniere's disease on direct and presumptive bases.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for dizziness, vertigo, and Meniere's disease must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for a Gastrointestinal Disability,
 to include GERD, IBS, and Ulcerative Colitis

The Veteran has stated during VA treatment that she was diagnosed with IBS.  The Veteran had treatment for a variety of gastrointestinal disturbances in service.  The Veteran has alleged continuous gastrointestinal disturbances since the 2005-2006 period of active service.  The record reflects many different diagnoses and complaints related to the gastrointestinal system.  Because of the multiple underlying complaints, the Board will address IBS and ulcerative colitis before GERD, hiatal hernia, acquired Schatzki's ring, and esophagitis.

The Veteran had service in Iraq in 2005 and 2006.  The VA treatment records obtained on remand contain an October 2011 primary care note indicating that the Veteran had a diagnosis of IBS.  IBS is on the list of medically unexplained chronic multisymptom illnesses subject to presumptive service connection.  38 C.F.R. § 3.317.  Nexus evidence is not required.  Gutierrez, 19 Vet. App. at 10.  Presumptive service connection is warranted for IBS.  38 C.F.R. § 3.317.  

The Board concludes that service connection is not warranted for ulcerative colitis.  The Veteran's February 2009 claim for service connection indicated that she was seeking benefits for "IBS and/or ulcerative colitis with constipation and occasional diarrhea...."  IBS and ulcerative colitis are not the same disability.  38 C.F.R. § 4.114, Diagnostic Codes 7319 (Irritable colon syndrome) and 7323 (Colitis, ulcerative) (2013).  The Veteran is competent to report constipation and diarrhea as a lay witness.  See Jandreau.  She is not competent to diagnose herself with ulcerative colitis.  The disease pathology which produces diarrhea and constipation would affect the intestine.  The Veteran's statements in support of the claim do not specify whether she was reporting that a medical professional told her that she had ulcerative colitis.  There is no basis from her statements to find that she is competent to report that the diarrhea and constipation represented either IBS or ulcerative colitis or both.  The medical evidence of record does not show a diagnosis of ulcerative colitis.  The Board finds that the Veteran does not have ulcerative colitis.  Service connection is not warranted on a direct basis in the absence of a current disability.  See Degmetich, at 1332.  

The Board concludes that service connection is not warranted for ulcerative colitis on a presumptive basis.  The Veteran's report of ulcerative colitis is not sufficient to warrant service connection under the Persian Gulf War presumption.  The Board has already concluded that service connection is warranted for IBS.  The Veteran's claim was for IBS "and/or" ulcerative colitis, which does not tend to show that the Veteran had symptoms of IBS and symptoms of some other qualifying chronic disability under 38 C.F.R. § 3.317.  The Board finds that there are no objective signs or symptoms beyond IBS that may represent a qualifying chronic disability under 38 C.F.R. § 3.317 because the Veteran has not identified any.  The Board concludes that service connection for signs and symptoms of a disability the Veteran calls "ulcerative colitis" is not warranted.  38 C.F.R. § 3.317.  Ulcerative colitis also does not appear on the list of "chronic diseases" in 38 C.F.R. § 3.309(a).  In sum, presumptive service connection is not warranted for ulcerative colitis.

The VA treatment records contain diagnoses of several other gastrointestinal disorders.  The Veteran underwent an upper GI endoscopy in March 2012.  The findings included a hiatal hernia, an acquired Schatzki ring, and reflux esophagitis.  An August 2012 active problem list includes GERD.  

Review of the record does not reveal evidence, either lay or medical, that tends to show that GERD, hiatal hernia, an acquired Schatzki's ring, and reflux esophagitis existed during service or are the result of some incident of service.  The Veteran has not stated that symptoms of these disorders were present during service.  The service treatment records do not mention them.  The preponderance of the evidence demonstrates that there was no in-service injury, disease, or event to which the GERD, hiatal hernia, an acquired Schatzki's ring, and reflux esophagitis may be related.  Service connection is not warranted on a direct basis.  See Shedden, at 1167.

The Board concludes that service connection is not warranted under chronic disease or under the Persian Gulf War presumptions for GERD, hiatal hernia, an acquired Schatzki's ring, and reflux esophagitis.  GERD, hiatal hernia, an acquired Schatzki's ring, and reflux esophagitis are known clinical diagnoses.  There are certain functional gastrointestinal disorders that have clinical diagnoses that are subject to presumptive service connection including IBS.  The regulatory definition of functional gastrointestinal disorders specifically excludes gastrointestinal diseases explainable by endoscopic signs of injury or disease which is how the GERD, hernia, Schatzki's ring, and esophagitis were diagnosed.  38 C.F.R. § 3.317(a)(2)(i)(B)(3) at Note.  GERD, hiatal hernia, an acquired Schatzki's ring, and reflux esophagitis also do not appear on the list of "chronic diseases."  38 C.F.R. § 3.309(a).  Service connection is not warranted on a presumptive basis for GERD, hiatal hernia, an acquired Schatzki's ring, and reflux esophagitis.  38 C.F.R. §§ 3.303(b), 3.309(a), 3.317.

In sum, the Board finds that the Veteran is a Persian Gulf War veteran and has a current disability of IBS.  Service connection is warranted for IBS on a presumptive basis as a qualifying chronic disability of chronic multi-symptom illness.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  The Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for a gastrointestinal disorder other than IBS.  The Board also concludes that presumptive service connection is also not warranted for a gastrointestinal disability other than IBS.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim is granted as to IBS, but denied as to the other gastrointestinal disorders.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Hemorrhoids

The Veteran reports having hemorrhoids.  A December 2012 VA primary care clinic note indicates that she has moderate internal hemorrhoids.  The current disability is well established.  See Shedden at 1167.

Presumptive service connection is not warranted for hemorrhoids.  Hemorrhoids are not listed among the "chronic diseases" under 38 C.F.R. § 3.309(a).  Additionally, hemorrhoids are a "known clinical diagnosis."  Such known clinical diagnoses are not subject to presumptive service connection under 38 C.F.R. § 3.317.

The evidence of record does not show that the hemorrhoids were present during service.  The Veteran has not reported that she had hemorrhoids during service.  She does not identify any event, disease, or injury of service to which her hemorrhoids may be related.  Review of the Veteran's service treatment records does not reveal any notations or complaints of hemorrhoids.  The preponderance of the evidence does not show any event, disease, or injury of service to which the current disability may be related.  Service connection is not warranted on a direct basis.  See Shedden, at 1167.  

The Veteran's February 2009 claim lists hemorrhoids as "possibly" secondary to her gastrointestinal conditions.  The Board has granted service connection for IBS above.  To the extent that a lay person may relate hemorrhoids to IBS, evidence that is speculative, general, or inconclusive in nature cannot support a claim.  See, e.g., Obert v. Brown, 5 Vet. App. 30, 33 (1993).  Statements framed in terms such as "may" or "could" are not probative.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993).  The Board finds that the February 2009 assertion that the hemorrhoids are "possibly" secondary to IBS is not probative.  Review of the remaining record does not reveal other evidence, lay or medical, which tends to show that the hemorrhoids are caused or aggravated by the Veteran's IBS.  The Board finds that the preponderance of the evidence shows that the hemorrhoids have not been caused or aggravated by the Veteran's IBS.  Service connection is not warranted on a secondary basis.  38 C.F.R. § 3.310.  

The Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for hemorrhoids on direct and secondary bases.  Service connection on presumptive bases is not warranted.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for hemorrhoids must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Itchy/Dry Eyes

The Veteran has filed a claim for service connection for itchy and dry eyes, which she states began during service in Iraq.  She endorsed dry eyes when completing an August 2007 post deployment health assessment.  The Board notes that the complaints are analogous to chronic conjunctivitis.  See 38 C.F.R. § 4.79, DC 6018 (2013).  Her representative argued that her complaints could be related to a TBI or to the medications the Veteran takes for her service-connected disabilities.  The VA treatment records contain August 2008 ophthalmological treatment notes, but these do not include an assessment of the itchy/dry eye complaints.  

VA treatment records show that the Veteran obtained a new prescription and lens for glasses in October 2011 through a private eye clinic.  The new prescription is of record.  Records of the clinical evaluation conducted at the private eye clinic are not of record.  

The Board remanded this claim for a VA examination to assist in determining whether the Veteran has a chronic disability characterized by itchy/dry eyes, and whether any such disability is related to service or to a service-connected disability.  The Veteran failed to report for the examination.  The remaining evidence of record does not demonstrate that the Veteran has a disorder of the eyes other than presbyopia.  In light of the August 2008 ophthalmological treatment notes, the Board finds that the preponderance of the evidence demonstrates that the Veteran does not have a currently diagnosable disability of the eyes.  Service connection is not warranted on a direct basis or as secondary to a service-connected disability or medication for such a service-connected disability.  

The Board concludes that presumptive service connection is not warranted.  Itchy or dry eyes are not listed as a "chronic disease" under 38 C.F.R. § 3.309(a).  Ophthmalogical symptoms are not signs or symptoms of a qualifying chronic disability listed under 38 C.F.R. § 3.317.  Even assuming that they were, the Board finds that the itchy or dry eyes have not been manifest to a compensable degree.  The Veteran's complaints are analogous to chronic conjunctivitis.  As in effect prior to December 10, 2008, Diagnostic Code 6018 provides a 10 percent disability rating if there is active conjunctivitis, with objective symptoms.  If the conjunctivitis is healed, the disability is rated on residuals.  If there are no residual symptoms of conjunctivitis, a zero percent (noncompensable) rating is assigned.  The diagnostic code does not provide for a rating in excess of 10 percent.  38 U.S.C.A. § 4.84, Diagnostic Code 6018 (2008).  Effective December 10, 2008, the ratings criteria were revised.  73 Fed. Reg. 66,543 (Nov. 10, 2008); (codified at 38 C.F.R. § 4.79, Diagnostic Codes 6000 to 6037 (2013)).  Under the amended regulations, Diagnostic Code 6018 clarifies that active conjunctivitis with objective findings such as red, thick conjunctivae, mucous secretions, etc. merits a 10 percent rating while inactive conjunctivitis should be rated on the residuals, such as visual impairment and disfigurement (referencing Diagnostic Code 7800).  38 C.F.R. § 4.79, Diagnostic Code 6018 (2013).  

As discussed in connection with service connection for dizziness, vertigo, and Meniere's disease, the Board finds that the phrase "objective findings" is necessary to the assignment of a compensable rating.  These are distinct from the "objective signs and symptoms" under 38 C.F.R. § 3.317 because "findings" refers to observation by another person and does not include the report by the Veteran herself.  The Veteran has not reported objectively verifiable symptoms.  She has reported itchy eyes, which is a subjective sensation.  She reported dry eyes, which was not verified on ophthalmological evaluation in August 2008.  The Board concludes that the criteria for a compensable rating are not met under DC 6018.  The Board concludes further that service connection is not warranted for itchy or dry eyes under 38 C.F.R. § 3.317.  

The Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for itchy or dry eyes on direct and secondary bases.  Service connection on presumptive bases is not warranted.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for hemorrhoids must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Bilateral Upper Extremity Disability, to include Neuropathy

The Veteran contends that she has a bilateral upper extremity disability of possible neuropathy and possibly secondary to a service-connected disability.  Her February 2009 claim is very general, including the "arms, hands, and elbows, possibly secondary to one or more of her service connected musculoskeletal conditions." 

The Veteran was evaluated at a June 2009 VA neurosurgery consultation.  She reported onset of neck pain and numbness and tingling radiating down her left arm about two years before when in Iraq.  She reported a progressive worsening of the pain in her left arm and shoulder in the last several months.  She reported numbness and tingling, radiating into her third and fifth digits.  She reported minimal relief from conservative treatment.  Two doctors evaluated the Veteran.  A May 2009 MRI was reviewed and showed several vertebral and intervertebral disc disorders at several levels, including disk osteophyte complex with mild central canal stenosis, facet joint hypertrophy, disk bulging and neural foraminal narrowing.  The impression was chronic neck pain with radicular symptoms.  One doctor thought that she had subjective symptoms of myelopathy.  

The Veteran was provided an extensive evaluation for these complaints through private care providers in August 2009.  An August 2009 electromyelogram (EMG) and nerve conduction testing report found bilateral ulnar nerve injuries at the elbows and bilateral median sensory nerve injuries within the carpal tunnels.  The EMG was interpreted to show no evidence of denervation or other abnormality in the C5-T1 levels.  There examiner stated that there was no evidence of any superimposed left cervical radiculopathies.  

A current diagnosable disability is established by the evidence.  See Shedden, at 1167.  The Veteran has not offered a diagnosis, either lay or reporting what a doctor has told her.  Although both the VA and private opinions regarding the current diagnosis are competent, the EMG and nerve conduction testing allow for a much higher level of precision in diagnosis than a clinical evaluation and radiographic imaging.  The Board finds that the Veteran has a current disability of bilateral ulnar nerve injuries at the elbows and bilateral median sensory nerve injuries within the carpal tunnels and not left cervical radiculopathy.  

As the Veteran's symptoms were associated with nerve injuries at the ulnar and median nerve levels, the Board finds that the disability is not "undiagnosed."  The Board concludes that service connection on a presumptive basis under 38 C.F.R. § 3.317 is not warranted.  

Peripheral neuropathy is a "chronic disease" under 38 C.F.R. § 3.309(a).  Bilateral ulnar and median sensory nerve injuries are a form of peripheral neuropathy.  

The Board finds first that symptoms of bilateral ulnar nerve injuries at the elbows and bilateral median sensory nerve injuries within the carpal tunnels were not chronic during service.  Review of the Veteran's service treatment records does not reveal complaints, diagnosis, or treatment for peripheral neuropathy.  As a result, the Board finds that there were not manifestations sufficient to identify the disease and establish chronicity during service.  Service connection is not warranted on the basis of chronicity of the disease during service.  38 C.F.R. § 3.303(b).

The Board also finds that symptoms of bilateral ulnar nerve injuries at the elbows and bilateral median sensory nerve injuries have not been continuous since service.  A November 2008 VA examination conducted in conjunction with other disability claims includes an evaluation of the neurological function of the Veteran's upper extremities.  At the time, the Veteran denied numbness and paresthesias.  The Veteran's muscle strength was 5 of 5 in all tested groups.  Muscle tone was normal and there was no atrophy.  Sensation of vibration, pain (pinprick), light touch, and position were normal.  The Veteran's reflexes were normal at all tested levels.  The Veteran filed this claim in February 2009 without providing an account of the onset of symptoms.  During the June 2009 VA neurosurgery consultation, she reported onset of neck pain and numbness and tingling radiating down her left arm about two years before when in Iraq.  During August 2009 private evaluation, the Veteran reported onset of symptoms in January 2009.  The evidence does not reflect continuous symptoms since service on the right side.  The Veteran has not alleged having symptoms continuously since service on the right side.  

The evidence is in conflict regarding when neurological symptoms began on the left side.  A lay person is generally competent to report the onset of lay observable symptoms like numbness, tingling, and pain.  See Layno, at 469.  Such a report must also be credible.  See Rucker, at 74.  The Veteran denied symptoms in November 2008 and has reported that there were no symptoms prior to January 2009 in August 2009.  In contrast, she reported symptoms beginning during service in June 2009.  These accounts are second-hand comments by the Veteran, recorded by medical examiners.  The Board finds that the June 2009 account of symptoms continuously present since service are less credible that the November 2008 denial of symptoms and the August 2009 report of onset in January 2009 because the November 2008 and August 2009 accounts are consistent with the physical findings in November 2008.  The Board finds that the competent and credible evidence regarding onset of left ulnar or median sensory nerve injury symptoms does not demonstrate symptoms continuously present since service.  Service connection is not warranted based on continuity of symptomatology for either the right or left ulnar or median sensory nerve injuries.  See 38 C.F.R. § 3.303(b).  

The Board finds that bilateral ulnar nerve injuries at the elbows and bilateral median sensory nerve injuries were not manifest to a compensable degree within one year of separation from service.  The Veteran had two periods of active service, from February 1974 to February 1976, and from November 2005 to December 2006.  The evidence does not show any symptoms related to upper extremity nerve injuries in the year following separation from either period of active service.  The first report of upper extremity problems appears in the February 2009 claim.  There is no retrospective evidence suggesting that symptoms were manifest from February 1976 to February 1977 or from December 2006 to December 2007, much less manifest to a compensable degree.  The Board concludes that presumptive service connection is not warranted for bilateral ulnar nerve injuries at the elbows and bilateral median sensory nerve injuries as a "chronic disease."  38 C.F.R. §§ 3.307, 3.309.

For the same reasons, the Board finds that a bilateral upper extremity disability, to include neuropathy, was not incurred in or aggravated by service.  The Veteran does not allege that any specific event, injury, or disease may have caused or aggravated a bilateral upper extremity disability.  Review of the record does not identify any such event, injury, or disease.  The Board concludes that service connection is not warranted on a direct basis.  See Shedden at 1167.  

The Veteran raised the possibility of secondary service connection for a bilateral upper extremity disability in her claim.  She argued that the disorder may be due to service-connected cervical spine DDD.  

The cervical spine DDD theory of causation or aggravation of the upper extremity nerve injuries was discussed in a September 2009 evaluation report to the Veteran.  In summarizing the test results, the physician's assistant indicated that the Veteran's EMG testing did not show any injury or nerve irritation coming from the cervical spine itself.  The author indicated that the Veteran could be having nerve irritation at the cervical spine despite a negative EMG result.  

The September 2009 opinion leaves open the possibility of a causal or aggravation nexus relationship.  Statements framed in terms such as "may" or "could" are not probative.  See Warren, 6 Vet. App. at 6.  As the Veteran declined a VA examination, a medical opinion as to whether her bilateral ulnar and median nerve disabilities were caused or aggravated by her service-connected cervical spine DDD is not available.  38 C.F.R. § 3.655.  The remaining evidence of record does not indicate that the Veteran's service-connected cervical spine DDD causes or aggravates her bilateral ulnar nerve and median sensory nerve injuries.  The Board finds that the preponderance of the evidence does not show that the service-connected cervical spine DDD either caused or aggravated a bilateral upper extremity disability, to include neuropathy.  Service connection on a secondary basis is not warranted.  38 C.F.R. § 3.310.  

The Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for a bilateral upper extremity disability, to include neuropathy, on direct and secondary bases.  Service connection on presumptive bases is not warranted.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for a bilateral upper extremity disability, to include neuropathy, must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for a Left Foot Disorder

The Veteran contends that she has left foot disability as a result of service or as secondary to another service connected disability.  The Veteran's April 2008 claim for service connection indicates that "feet problems" beginning in Iraq in 2006.  The Veteran's service treatment records do not reflect any left foot complaints, treatment or diagnoses.  

The Veteran complained of various joint pains repeatedly.  She has not received a diagnosis of a disability of the left foot.  A May 2008 primary care note indicates that she complained of joint pains especially at night.  At a July 2008 rheumatology consultation, the Veteran was tender at a number of fibromyalgia points, including the trapezius, external borders, upper trochlear area, medial malleoli (ankles) and anserine bursa (knees).  She was also tender at neutral points such as the mid-forearm and mid-thigh.  At a November 2008 VA examination, the Veteran had diffuse tenderness over the left foot but no diagnosis was given.  

The Veteran underwent a March 2010 VA examination in association with a claim for an increased rating for a right foot disability.  At that time, the examiner noted that there was no tenderness, instability, weakness, or abnormal weight bearing of the left foot.  There were no skin or vascular abnormalities.  There was no evidence of malunion or nonunion of the tarsal or metatarsal bones, no muscle atrophy, and gait was normal.  An April 2010 primary care note indicates that the Veteran complained of ankle swelling, bilateral knee soreness, and right, but not left, foot pain.  

The Board remanded this claim in April 2013 to provide the Veteran a VA examination to assist in determining whether a current left foot disability exists.  As discussed, the Veteran failed to report for the examination.  The Board must proceed on the record.  38 C.F.R. § 3.655.  

The Board finds that the preponderance of the evidence is against a finding that the Veteran has a left foot disability that is not already service connected.  In the absence of a left foot disability, service connection cannot be granted on a direct or secondary basis regardless of incident of service or effect of a service-connected disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The Board also concludes that service connection is not warranted on a presumptive basis.  Generic foot disorders are not on the list of "chronic diseases" in 38 C.F.R. § 3.309(a).  In the absence of a diagnosis of a disorder on that list, service connection based on a "chronic disease" must be denied.  See Walker, at 1337.  The weight of the competent and credible evidence establishes that the Veteran does not have objective indications of a chronic disability manifested to a compensable degree for any six-month period since service.  38 C.F.R. § 3.317.

Degenerative arthritis established by x-ray findings is rated according to limitation of motion for the joint or joints involved.  Where limitation of motion is noncompensable, a rating of 10 percent is assigned for each major joint or group of minor joints affected by limitation of motion to be combined not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion a 10 percent rating is assigned where there is x-ray evidence of involvement of two or more major joints, or two or more minor joint groups.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2013).  Multiple involvements of the interphalangeal, metatarsal, and tarsal joints of the lower extremities are considered a group of minor joints.  38 C.F.R. § 4.45(f) (2013).

Under Diagnostic Code 5003, when the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate Diagnostic Codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined and not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss may be due to due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40 (2013).  Weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disuse are relevant factors in regard to joint disability.  38 C.F.R. § 4.45 (2013). 

The rating schedule does not provide a diagnostic code for rating limitation of motion of the feet.  However, under Diagnostic Code 5284, disabilities from other foot injuries are rated 10 percent when moderate, 20 percent when moderately severe, and 30 percent when severe.  38 C.F.R. § 4.71a, Diagnostic Code 5284 (2013).  With actual loss of use of the foot, a 40 percent rating is assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5167 (2013). 

In this case, the weight of the competent and credible evidence establishes that the Veteran does not have objective indications of a chronic disability of the left foot manifested to a compensable degree for any six-month period since service.  The weight of the competent evidence shows that the Veteran does not have any findings of limitation of motion objectively confirmed or objective findings of swelling, muscle spasm, or satisfactory evidence of painful motion of the feet.  The Veteran had a diffuse tenderness in the left foot once, in November 2008.  The Veteran has had no complaints and findings have been negative both before and after that date.  The Veteran has not submitted lay statements describing the effect of the foot "problem."  The Board finds that the single episode of diffuse tenderness is not six months in length.  Service connection on a presumptive basis is not warranted under 38 C.F.R. § 3.317.

The Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for a left foot disorder on direct and secondary bases.  Service connection on presumptive bases is not warranted.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for a left foot disorder must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for dizziness, vertigo, and Meniere's disease is denied.

Service connection for IBS is granted.

Service connection for ulcerative colitis is denied.

Service connection for GERD, hiatal hernia, an acquired Schatzki's ring, and esophagitis is denied.

Service connection for hemorrhoids is denied.

Service connection for itchy/dry eyes is denied.  

Service connection for a bilateral upper extremity disorder, to include neuropathy, is denied.

Service connection for a left foot disorder is denied.  


____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


